El Juez Asociado Sbñoe Travieso
emitió la opinión, del tribunal.
El 15 de septiembre de 1927, los demandados Peñagarí-cano y G-onzález, socios y dueños de un stadium dedicado a la celebración de exhibiciones de boxeo, y la compañía de fianzas Maryland Casualty Company otorgaron a favor de El Pueblo de Puerto Rico la fianza por $5,000 que de acuerdo con las disposiciones de la sección 5 de la Ley núm. 15 de 16 de mayo de 1927 (Leyes de 1927, pág. 439) debe prestar toda persona a quien se expida una licencia para operar un stadium en Puerto Rico. En lo que es pertinente, dicha fianza lee así:
“Por la PRESENTE se hace constar que la social ‘Peñagarícano, González & Co., S. en C.,’ representada por sus gestores Ignacio T. Peñagarícano y Eduardo G. González, de-San Juan, P. R>., como prin-cipales, y la Maryland Casualty Company, de San Juan, P. R., como fiadores, nos obligamos solidaria y maneomunadamente, a favor de El Pueblo de Puerto Rico, en la suma de cinco mil dollars ($5,000) moneda corriente, la cual suma será pagada al Tesorero de Puerto Rico, de acuerdo con las condiciones aqvÁ establecidas y lo- que al efecto dispone la antes citada ley, quedando nosotros, así como nues-tros herederos y causahabientes, albaceas o administradores de nues-tros bienes, formal y solemnemente obligados a efectuar tal pago.
“PoR cuanto los mencionados Ignacio T. Peñagarícano y Eduardo G. González tienen establecido un stadium en la parada 15, Santurce, en la municipalidad de Santuree, P. R., para llevar a cabo exhibiciones o encuentros de boxeo o luchas grecorromanas, y sobre *615el total del ingreso bruto producido por la venta de entradas (tickets) a cada espectáculo debe pagar una contribución del diez (10) por ciento al Tesorero de Puerto Rico;
“Pok CUANTO, los mencionados Ignacio T. Peñagarícano y Eduardo G. González están sujetos al pago de cualquier contribución impuesta al stadium, o reclamación por daños y., perjuicios ocasionados con mo-tivo del funcionamiento del stadium, y
“Por Cuanto los mencionados Ignacio T. Peñagarícano y Eduardo G. González están en la obligación de‘dar cumplimiento a otras dis-posiciones establecidas en dicha Ley Núm. 15.
“Por tanto (si los mencionados Ignacio T. Peñagarícano y Eduardo G. González rehúsan o dejan de pagar el diez por ciento, 10%, del ingreso bruto producido por- la venta de entradas (tickets) en la forma y tiempo establecidos, o rehtisan o dejan de pagar mal-quiera otra contribución, o rehúsan o. dejan de satisfacer cualquier reclamación por daños y perjuicios ocasionados con motivo del fun-cionamiento del stadium, cuando tal reclamación está debida y legal-mente determinada, o rehúsan o dejan de dar cumplimiento a cual-quiera de las demás obligaciones establecidas por la citada Ley Núm. 15, el mencionado fiador pagará el importe total de tales deudas y reclamaciones contraídas o incurridas por el principal en esta fianza, y en caso contrario la fianza prestada o el depósito hecho será con-fiscado a favor de El Pueblo de Puerto Rico, ingresando en sus fon-dos el remanente luego de saldar las cuentas por cada concepto).” (Bastardillas nuestras.)
En octubre 5, 1936, El Pueblo de Puerto Rico interpuso demanda contra los principales y contra la compañía fiadora, alegando dos causas de acción. Por la primera se reclama la suma de $3,002.11 por concepto de “contribución sobre ingresos retenida en el origen y recargos calculados basta septiembre. 1 de 1936, habiéndose impuesto dicha contribución a la referida sociedad sobre los pagos hechos por ella a distintas personas no residentes por servicios prestados en esta Isla en relación con las exhibiciones de boxeo celebradas en el stadium de la referida sociedad. ’ ’ En la segunda causa de acción se reclama la suma de $132.47 “por concepto de arbitrios sobre espectáculos públicos celebrados en el stadium” de la sociedad Peñagarícano, González & Cía., S. en C.
*616La corte inferior declaró con lugar la excepción previa de insuficiencia de la demanda, en cuanto a la Maryland Casualty Company se refiere, sin perjuicio de que el pleito continúe en cuanto a los otros dos demandados. No con-forme, el demandante interpuso el presente recurso. De los cuatro señalamientos de error consideraremos solamente el primero y el segundo, los que pueden refundirse en estas breves palabras: “La corte inferior erró al resolver que la demanda no aduce hechos suficientes para determinar causa de acción contra la compañía fiadora.”
De acuerdo con la sección 5 de la Ley núm. 15, supra, lo único que el tenedor de una licencia para explotar un stadium está obligado a afianzar es: (a) el pago de cualquier contribución impuesta al stadium; y (6) el pago de cualquier reclamación por daños y perjuicios ocasionados con motivo del funcionamiento del stadium.
La sección 10 de la misma Ley núm. 15 impone a la persona que opere un stadium la obligación de pagar al Tesorero de Puerto Rico una contribución del 10 por ciento del total del ingreso bruto producido por la venta de entradas a cada espectáculo. Hemos examinado cuidadosamente y en su tota-lidad la citada ley y no encontramos en ella ninguna otra disposición por la cual se imponga alguna otra contribución al negocio de mantener y explotar un stadium en Puerto Rico. No tenemos duda alguna en cuanto a que el pago de la con-tribución de 10 por ciento del ingreso bruto que la sección 10 impone al stadium está garantizado por la fianza suscrita por la Maryland Casualty Co.
¿Está obligada la compañía fiadora, de acuerdo con la Ley núm. 15 ya citada y con los términos de la fianza por ella prestada a responder del pago de las cantidades recla-madas en la demanda? A nuestro juicio no pesa tal obli-gación sobre la corporación demandada.
La sección 22 de la Ley núm. 74 de 6 de agosto de 1925 (Leyes de 1925, pág. 401), base de la contención de la parte demandante, impone a toda persona, cualquiera que sea la *617capacidad en que actúe, que. pague sueldos o salarios de .cualquier individuo no residente que no sea ciudadano de Puerto Eieo, el deber de deducir y retener una contribución igual al 6 por ciento,, de las cantidades así pagadas y satis-facer el importe de dicba contribución al Tesorero de Puerto Rico en o antes del 15 de junio de cada año. Dispone ade-más la citada sección (inciso (ó)) que “cada una de dichas personas queda por la presente declarada responsable de dicba contribución.”
Convenimos con la corte inferior en que la contribución del 6 por ciento que provee la sección 22 de la Ley núm. 74, supra, no puede ser considerada lógicamente como una contribución impuesta al negocio del stadium, o como aparece ■en el texto inglés “levied on tbe stadium.” El pago de dicba contribución es una obligación de la persona “no residente que no sea ciudadano de Puerto Rico,” cuyo cumplimiento está garantizado por la obligación que subsidiariamente impone la ley al pagador del ingreso tributable de retener el 'importe de la contribución y de responder de su pago.
No hemos podido encontrar en la Ley de Contribuciones sobre Ingresos, núm. 74, supra, disposición alguna que im-ponga a las personas obligadas por la sección 22 de la misma ley a retener el importe de la contribución en el origen, el deber de afianzar el cumplimiento-de esa obligación, ni tam-poco disposición alguna que autorice al Tesorero de Puerto Rico a exigir la prestación de tal fianza. No existe base alguna para establecer la presunción de que las partes con-tratantes tuvieron en mente el afianzamiento de las cantida-des que ahora se reclaman a la compañía fiadora apelada.
De los hechos expuestos solamente puede surgir una pre-sunción legal y es la de que al otorgar la fianza las partes tuvieron la intención de ajustarse. a y cumplir con el esta-tuto que exige la prestación de tal fianza, o sea la Ley núm. 15 de 1927. Dicha ley constituye parte de la fianza como si estuviera incorporada en ella; y la fianza debe ser inter-pretada a la luz del estatuto que le dió vida y de acuerdo *618con el propósito del mismo. 9 C. J. 34; Avilés v. Hijos de Rafael Toro, S. en C., et al., 27 D.P.R. 671, 678; artículo. 1726 Código Civil (ed. 1930).
Convenimos con la corte inferior en, que de acuerdo con la máxima de interpretación ejusdem generis, la frase “o rehúsan o dejan de pagar cualquiera otra contribución” que aparece en la fianza, se refiere a otras contribuciones que como la del 10 por ciento del producto bruto de las entradas, se impone al stadium, pero no a las contribuciones o arbitrios a que se refiere la demanda.

Por las razones expuestas debe confirmarse la sentencia recurrida.

El Juez Asociado Sr. De Jesús no intervino.